Citation Nr: 0016590	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  96-45 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In April 1998 and December 1999 the Board remanded the case 
to the RO for additional development.


FINDINGS OF FACT

1.  In February 1999 the veteran failed to report for 
scheduled VA examinations.

2.  The veteran's failure to report for scheduled VA medical 
examinations was without good cause.


CONCLUSION OF LAW

The veteran's claim for entitlement to a permanent and total 
disability rating for pension purposes is denied as a matter 
of law.  38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
The veteran is shown to have served during a period of war 
for 90 days or more and he has submitted plausible evidence 
that he is permanently and totally disabled and has income 
below a certain standard.  See 38 U.S.C.A. § 1521 (West 
1991); see also Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).  The truthfulness of evidence is presumed in 
determining whether a claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  

VA regulations provide, however, that when a claimant fails 
to report for a scheduled medical examination, without good 
cause, an original nonservice-connected disability pension 
claim shall be denied without review of the evidence of 
record.  See 38 C.F.R. § 3.655 (1999).  

In this case, the record reflects the veteran failed to 
report for scheduled VA examinations in February 1999.  A May 
1999 VA report of contact noted that the veteran's spouse 
reported he refused the February 1999 examination because 
they kept him waiting too long.  The Board notes that the 
veteran was notified of the consequences of failure to report 
for VA examinations or provide good cause for a failure to 
report but that he has not responded to VA correspondence 
concerning this matter.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  However, the Court has 
also held that VA's "duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1999).

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for an examination, the Board is 
satisfied that the veteran was properly notified and failed 
to report to the scheduled VA examinations without good 
cause.  See 38 C.F.R. § 3.655.  Therefore, the claim for 
entitlement to a permanent and total disability rating for 
pension purposes must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 


